Citation Nr: 0821089	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, secondary to service-connected left Achilles 
tendonitis, with left heel pain.  

2.  Entitlement to an extraschedular rating in excess of 40 
percent for degenerative joint disease at L3-4, with L5-S1 
spurring.  

3.  Entitlement to a schedular rating in excess of 10 percent 
for tinea corporis.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1992.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct certain evidentiary and 
procedural development and following its attempt to complete 
the requested actions, the case has since been returned to 
the Board for further review.  

The issue of entitlement to secondary service connection for 
a right ankle disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  An exceptional or unusual disability picture with such 
related factors as frequent periods of hospitalization for 
treatment or a resulting marked interference with employment 
is not shown to be associated with the veteran's service-
connected degenerative joint disease at L3-4, with L5-S1 
spurring.  

2.  The veteran's tinea corporis affects approximately one to 
two percent of his skin surface and is manifested by 
hyperpigmentation, scaling, and lichenification, without 
disfigurement, scarring, constant exudation or itching, or 
extensive lesions; no treatment of any kind is shown to have 
been prescribed for control of the veteran's tinea corporis.  




CONCLUSIONS OF LAW

1.  The extraschedular criteria for the assignment of a 
rating in excess of 40 percent for degenerative joint disease 
at L3-4, with L5-S1 spurring, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10 (2007).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for tinea corporis have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7817, 
7806, as in effect prior to August 30, 2002; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7813, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in June 2006 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of April 2002 and February 
2004, as well as July 2006 correspondence directed to the 
veteran by the AMC.  The appellant was thereby notified that 
he should submit all pertinent evidence in his possession and 
he was duly advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, while the initial VCAA notice was furnished to 
the veteran-appellant prior to the RO's initial decisions in 
January and February 2003 as to claims under review, full 
VCAA notice, including that pertaining to Dingess-Hartman, 
was provided thereafter, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
rating criteria for the evaluation of his service-connected 
degenerative joint disease of the lumbar spine on the basis 
of extraschedular criteria, as well as the applicable 
schedular criteria for the rating of his tinea corporis.  The 
veteran has acknowledged his receipt of this information and 
the allegations he advances are reflective of his actual 
knowledge of the pertinent rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in 
February 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issues herein denied as the record fails to demonstrate 
entitlement to increased evaluations for either disorder.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment records compiled by VA and non-VA sources, 
including the reports of two VA medical examinations.  
Findings from those VA medical evaluations are sufficiently 
detailed and comprehensive in scope so as to permit the Board 
to rate fairly and accurately the disorders in question and 
it is of note that the veteran does not contend otherwise.  
There is no further duty to provide an examination or medical 
opinion with respect to any of the claims on appeal.  
38 C.F.R. §§ 3.159, 3.326, 3.327 (2007).  To that end, the 
Board may proceed to adjudicate the merits of the claims 
without further remand as to those matters.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claims

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
The Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.  

Increased Rating for Degenerative Joint Disease at L3-4, with 
L5-S1 spurring, Based on Extraschedular Criteria

Service connection for degenerative joint disease at L3-4, 
with spurring at L5-S1, was established by RO action in April 
1993.  At that time, a 20 percent schedular evaluation was 
assigned, and by rating action of the RO in September 2004, 
the 20 percent rating was increased to a 40 percent schedular 
rating, effective from April 15, 2002, the date of the RO's 
receipt of the veteran's claim for increase herein under 
review.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The record reflects that the veteran by way of an April 2004 
statement and other prior statements reasonably raised a 
claim for an increased rating on an extraschedular basis for 
his service-connected low back disorder by alleging, in 
effect, that it was markedly interfering with his employment.  
Allegations are otherwise set forth by the veteran that his 
low back disorder adversely affects his ability to continue 
in his job as a truck driver, based on his inability to move 
about freely.  

The veteran's allegations of extraschedular entitlement to an 
increased disability rating for his degenerative joint 
disease at L3-4, with L5-S1 spurring, are unaccompanied by 
any medical finding or opinion indicative of an exceptional 
or unusual disability picture.  There is no indication that 
frequent periods of hospital care have been necessitated for 
management of his service-connected low back disorder.  The 
veteran likewise fails to produce any documentary evidence 
from his employer, co-workers, or any medical professional 
that the disability under review results in a marked 
interference with his employment as a truck driver.  While 
his service-connected low back disorder may negatively impact 
his job as a truck driver, it nevertheless is evident that 
the 40 percent schedular rating in effect adequately 
compensates him for the degree of disability shown, including 
any resulting loss of earning capacity.  See 38 C.F.R. § 4.1.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that multiple periods of 
hospitalization have been necessitated for management of the 
veteran's low back disorder and the existence of a marked 
interference with employment due exclusively to his service-
connected low back disorder is likewise not shown. 
Accordingly, a referral for a determination of whether the 
assignment of an extraschedular rating is appropriate is not 
warranted.

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against finding that the 
regular schedular standards are inadequate for evaluation of 
the veteran's service-connected degenerative joint disease at 
L3-4, with L5-S1 spurring.  Accordingly, there is no basis 
for the assignment of an extraschedular rating in excess of 
the 40 percent schedular evaluation already in effect at any 
time during the appeal period.  Hart, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance 
of the evidence is against the veteran's claim for an 
extraschedular evaluation for his low back disability, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Schedular Rating for Tinea Corporis

Service connection for tinea corporis was established by RO 
action in April 1993, at which time a 10 percent schedular 
rating was assigned under DC 7817.  The assigned 10 percent 
evaluation has remained in effect since that time, although 
the DC utilized by the RO for the rating of such disorder was 
modified to DC 7813-7806 by a rating decision in March 2005.  

Notice is taken that the criteria for the evaluation of skin 
disorders were amended, effective August 30, 2002, during the 
course of the instant appeal.  See 67 Fed. Reg. 49590 (2002).  
The claim for increase was initiated in April 2002, at a 
point prior to the change in regulations.  Because of this 
fact, the question arises as to which set of rating criteria 
applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

Prior to August 30, 2002, the date the criteria for the 
rating of skin disorders were amended, dermatitis exfoliativa 
was evaluated under DC 7806 for eczema.  See 38 C.F.R. 
§ 4.118, DC 7817.  With slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area, a 0 percent rating was for assignment.  38 C.F.R. 
§ 4.118, DC 7806.  With exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area, a 10 
percent rating was assignable.  Id.  The next higher rating 
of 30 percent required exudation or itching constant, 
extensive lesions, or marked disfigurement.  Id.  

On and after August 20, 2002, tinea corporis is evaluated 
under DC 7813, which pertains to dermatophytosis.  38 C.F.R. 
§ 4.118, DC 7813.  Under DC 7813, rating is to be undertaken 
for disfigurement of the head, face, or neck under DC 7800; 
for scars under DCs 7801, 7802, 7803, 7804, or 7805; or 
dermatitis under DC 7806, depending on the prominent 
disability.  Id.  

On and after August 30, 2002, disfigurement of the head, 
face, or neck is rated under DC 7800.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with six or more characteristics of 
disfigurement, an 80 percent rating is for assignment.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion, and which cover an area or 
areas exceeding six square inches are 10 percent disabling; 
where covering an area or areas exceeding twelve square 
inches, a 20 percent rating is assignable.  38 C.F.R. 
§ 4.118, DC 7801.  Scars, of other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are 10 percent disabling if covering an area or areas 
of 144 square inches or more.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling. 38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

With respect to the dermatitis criteria, a 0 percent rating 
is assignable where less than five percent of the entire body 
or exposed areas are affected and no more than topical 
therapy was required in the past 12-month period.  38 C.F.R. 
§ 4.118, DC 7806.  A 10 percent rating requires at least five 
percent, but less than 20 percent, of the entire body or 
exposed areas to be affected, or use of intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.  Id.  The 30 percent rating 
requires 20 to 40 percent involvement of the entire skin 
surface of the body or exposed areas to be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for six weeks or more 
during the previous 12-month period.  Id.  

Records pertaining to outpatient treatment received by the 
veteran during the appeal period do not reflect that medical 
assistance was sought or received for tinea corporis.  An 
incidental finding on a pre-operative medical evaluation in 
January 2002 conducted prior to ankle surgery was that of a 
skin rash on the veteran's neck.  

On a VA skin examination in December 2002, there were 
reported to be large areas of confluent, raised, 
hyperpigmented, and scaly lesions over the upper back, with 
small areas inside the helix of both ears, possibly 
representing the same process.  The diagnostic impression was 
of chronic dermatitis of the upper back, said to have been 
demonstrated to be tinea corporis, untreated.  Color 
photographs of the affected areas were obtained at that time 
and added to the claims folder.  

Another VA medical examination regarding the veteran's skin 
was conducted in January 2005.  At that time, the veteran 
reported that he was not receiving any treatment for his 
tinea corporis, but was utilizing hair shampoo designed to 
reduce dandruff to clean the areas in question.  A complaint 
of itching was set forth.  Clinically, two areas of the upper 
and mid-back were noted to be affected by hyperpigmentation 
and scaling.  There was also slight hyperpigmentation and 
scaling of both ear rims.  The skin area affected in total 
was found to be approximately one to two percent of the 
entire skin surface.  No actual scarring was found to be 
present, but lichenification in the affected areas was in 
evidence.  Potassium hydroxide testing and fungal cultures 
identified no fungus growth.  The differential diagnosis was 
of tinea corporis versus tinea versicolor versus eczema.  

On the basis of the foregoing, a schedular rating in excess 
of 10 percent is not for assignment based on the old or new 
rating criteria.  There is no evidence of scarring, and while 
the veteran complains of itching in the affected areas, there 
is no allegation or objective showing of constant itching.  
Likewise, constant exudation or extensive lesions are not 
demonstrated, and it is noted that in early 2005, only one to 
two percent of the total skin surface was found to be 
affected.  There is a showing of hyperpigmentation, scaling, 
and lichenification, but without ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations.  Disfiguring scars are not indicated and, 
under the criteria in effect on and after August 20, 2002, 
there is but one characteristic of disfigurement, that is, an 
area of six square centimeters or more with 
hyperpigmentation.  There is otherwise no showing that 20 to 
40 percent of the skin surface or exposed areas are affected 
or that use of corticosteroids or immunosuppressive drugs has 
been required in any given 12-month period.  Thus, a 
preponderance of the evidence is against the assignment of a 
schedular rating in excess of 10 percent for tinea corporis 
under either the current or former criteria for the rating of 
skin diseases.  Denial of the veteran's claim for increase 
for tinea corporis is thus required.  Hart, Ortiz, Gilbert, 
supra.  


ORDER

An extraschedular evaluation in excess of the currently 
assigned 40 percent rating for degenerative joint disease at 
L3-4, with L5-S1 spurring, is denied.  

A schedular evaluation in excess of 10 percent for tinea 
corporis is denied.  


REMAND

Notice is taken that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Here, the RO has not adjudicated the claim for secondary 
service connection for a right ankle disorder on the basis of 
38 C.F.R. § 3.310, as in effect on and after October 10, 
2006.  Remand is thus required to ensure that the RO or AMC 
be afforded the opportunity to undertake initial adjudication 
of such issue under the revised regulation.  

Accordingly, this portion of the appeal is REMANDED for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the RO or AMC should notify the 
veteran of what information and evidence 
are needed to substantiate his original 
claim of entitlement to service 
connection for a right ankle disorder, 
secondary to service-connected left 
Achilles tendonitis, with left heel pain.  
The veteran must specifically be informed 
of the changes to 38 C.F.R. § 3.310, 
effectuated as of October 10, 1996.  See 
71 Fed. Reg. 52744 (2006).  The veteran 
should also be reminded of his right to 
seek VA assistance in obtaining any 
pertinent evidence in support of his 
entitlement to secondary service 
connection for a right ankle disorder.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him. 

2.  The RO or AMC should obtain all 
pertinent records of VA medical care, not 
already obtained, for inclusion in the 
veteran's claims folder.

3.  Lastly, the RO or AMC should 
readjudicate the claim for service 
connection for a right ankle disorder, 
secondary to service-connected left 
Achilles tendonitis, with left heel pain, 
based on all of the evidence of record 
and all governing legal authority, 
including the recent amendment to 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744 
(2006).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


